DETAILED ACTION
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/30/2019 has been entered. 
This communication is responsive to Amendment, filed 04/30/2019. 
Claims 1-3, 5 and 7-17 are pending in this application. In the Amendment, claims 4 and 6 have been cancelled, and claims 1, 10, 11 have been amended. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5 and 7-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,908,801 in view of Kwatra, Burtner and Morton. Although the conflicting claims are not identical, claims 1-20 of U.S. Patent No. 10,908,801 contains every element of claims of the instant application except for some obvious variations. However, the obvious variations were well-known, for example, in view of Kwatra, Burtner and Morton as cited below. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Kwatra, Burtner and Morton in the invention of Patent No. 10,908,801 in order to provide the users with multiple topic electronic communication and allowing the user to filter or focus on communication topics that are important or relevant based on the user’s interest/context.
Claims 1-3, 5 and 7-11 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,938,683. Although the conflicting claims are not identical, claims 1-20 of U.S. Patent No. 10,938,683 contains every element of claims of the instant application except for some obvious variations. However, the obvious variations were well-known, for example, in view of Kwatra, Burtner and Morton as cited below. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Kwatra, Burtner and Morton in the invention of Patent No. 10,938,683 in order to provide the users with multiple topic electronic communication and allowing the user to filter or focus on communication topics that are important or relevant based on the user’s interest/context.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1--3, 5, and 7-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KWATRA et al. (“Kwatra”, Pub. No. 2020/0076759), Burtner et al. (“Burtner”, Pub. No. US 2018/0278673), and Morton (Pub. No. 2015/0363092).
	Per claim 1, Kwatra teaches a method for displaying user communications in a group-based communication interface of a group-based communication platform, comprising:
receiving a user focus selection input from a first user ([0018]; [0024]; [0075]);
receiving a first user communication from a second user and based on the user focus selection input and a type of the first user communication, determining whether to display the first user communication in the group-based communication interface, in accordance with a determination to display the first user communication, displaying the first user communication in the group-based communication interface and in accordance with a determination not to display the first user communication, foregoing displaying the first user communication in the group-based communication interface (figs. 9 and 10; [0018]; [0065]; [0073]; [0075]; [0084]-0086];  which show based on use’s filtering or focusing on a particular topic or context, a type of communication that is related/not related to the topic is being rendered/prevented from display).
Kwatra does not specifically teach identifying a focus threshold value based on the user focus selection input and filtering/displaying of information items based on the focus threshold value.
However, Burtner teaches identifying a focus threshold value based on the user focus selection input and filtering/displaying of information items based on the focus threshold value ([0020]; [0031]; [0032]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of priority threshold slider in the invention of Kwatra in order to allow the users to filtering information items or messages that are important to the users based on the priority value selected by the user.
The modified Kwatra does not specifically teach the type of the first user communication is based at least in part on a channel identifier associated with the first user communication in the group-based communication platform. However, Morton teaches type of the first user communication is based at least in part on a channel identifier associated with the first user communication in the group-based communication platform (figs. 16 and 21, a channel identifier e.g. Test Room or UI Room; [0087] [0088]; [0089]). 
Per claim 2, the modified Kwatra teaches the method of claim 1, further comprising: displaying the first user communication and information associated with the first user in the group-based communication interface (Kwatra, figs. 9 and 10; [0018]; [0019]; [0065]; [0073]; [0075]; [0084]-0086]l [0090]).
Per claim 3, the modified Kwatra teaches the method of claim 1, further comprising: determining a focus mode interface effect associated with the first user communication and in accordance with the determination to display the first user communication, displaying the first user communication based at least in part on the focus mode interface effect (Kwatra, [0017]; [0084]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Morton the invention of  the modified Kwatra in order to provide the user with listing of rooms or spaces configured for use by definable teams of users and to provide a persistent group chat function for teams of users. 
Per claim 5, the modified Kwatra teaches the method of claim 1, further comprising: receiving a second user communication from a third user; and based on the user focus selection input, simultaneously foregoing displaying the first user communication and the second user communication in the group-based communication interface (Kwatra, figs. 9 and 10; [0018]; [0019]; [0065]; [0073]; [0075]; [0082]; [0084]-0086]).
Per claim 7, Kwatra teaches the method of claim 1, further comprising: receiving an updated user focus selection input from the first user; identifying an updated focus threshold value based on the updated user focus selection input and in response to the updated focus threshold value, updating a display of the group-based communication interface (Kwatra, fig. 9 and 10; [0084]-[0086]; Burtner, [0020]; [0031]; [0032]).
Per claim 8, the modified Kwatra teaches the method of claim 1, wherein at least a portion of the group-based communication interface is simultaneously displayed on a first device corresponding to the first user and a second device corresponding to the second user before the user focus selection input is received (Kwatra, fig. 9 and 10; [0065]; [0081]; [0084]-[0086]; without filtering is being enabled by users, all communications are being displayed to the users).
Per claim 9, the modified Kwatra teaches the method of claim 8, wherein determining whether to display the first user communication comprises determining whether to display the first user communication with respect to the first device (Kwatra, figs. 9 and 10; [0018]; [0019]; [0065]; [0073]; [0075]; [0082]; [0084]-0086]). 
Claim 10 and 11 are rejected under the same rationale as claim 1.
Per claim 12, the modified Kwatra teaches the method of claim 1, wherein identifying the focus threshold value comprises: determining a position of a slider in a slider interface component based on the user focus selection input modifying the position of the slider, wherein the position of the slider indicates slider component value; and generating the focus threshold value based on the slider component value (Kwatra, figs. 9 and 10; [0018]; [0019]; [0065]; [0073]; [0075]; [0082]; [0084]-0086]; Burtner, [0020]; [0031]; [0032]).
Per claim 13, the modified Kwatra teaches the method of claim 12, wherein: the user focus selection input moves the slider past an activation point; and Page 4 of 9Application. No. 17/188,472PATENT Amendment dated February 22, 2022 Reply to Office Action dated November 19, 2021 the focus threshold value is generated based on the slider moving past the activation point (Kwatra, figs. 9 and 10; [0018]; [0019]; [0065]; [0073]; [0075]; [0082]; [0084]-0086]; Burtner, [0020]; [0031]; [0032]).
Per claim 14, the modified Kwatra teaches the method of claim 1, wherein displaying the first user communication in the group-based communication interface comprises: rendering the first user communication according to a format based on the type of the first user communication indicating that the first user communication is unimportant according to the focus threshold value (Kwatra, [0017]; [0084]; Burtner, [0020]; [0031]; [0032]).
Per claim 15, the modified Kwatra teches the method of claim 1, wherein determining whether to display the first user communication in the group-based communication interface comprises: comparing a focus value for the first user communication to the focus threshold value (Kwatra, figs. 9 and 10; [0018]; [0019]; [0065]; [0073]; [0075]; [0082]; [0084]-0086]; Burtner, [0020]; [0031]; [0032]). 
Per claim 16, the modified Kwatra teaches the method of claim 15, wherein the first user communication is displayed in the group-based communication interface for the first user based on the focus value for the first user communication satisfying the focus threshold value (Kwatra, figs. 9 and 10; [0018]; [0019]; [0065]; [0073]; [0075]; [0082]; [0084]-0086]; Burtner, [0020]; [0031]; [0032]).  
Per claim 17, the modified Kwatra teaches the method of claim 15, wherein the foregoing displaying the first user communication in the group-based communication interface for the first user is based on the focus value for the first user communication failing to satisfy the focus threshold value (Kwatra, figs. 9 and 10; [0018]; [0019]; [0065]; [0073]; [0075]; [0082]; [0084]-0086]; Burtner, [0020]; [0031]; [0032]).
Response to Arguments
Applicant’s arguments with respect to the amendment have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Inquiries

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073. The examiner can normally be reached M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THANH T VU/Primary Examiner, Art Unit 2175